i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00103-CV

                             THE GEO GROUP, INC. and Natalie Juarez,
                                        Appellants

                                                    v.

                Nestora BENAVIDES, Individually and as Representative of the
     Estate of Jesus Benavides, Deceased, the Estate of Jesus Benavides, and Aine Morales,
                      as Next Friend of Emma Monique Benavides, a Minor,
                                           Appellees

                        From the 218th Judicial District Court, Frio County, Texas
                                   Trial Court No. 08-04-0075-CVF
                               Honorable Stella H. Saxon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 3, 2009

DISMISSED

           Before the court is appellants’ motion for voluntary dismissal. Appellants’ motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellants. See id. at (d).

                                                         PER CURIAM